DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11-12, 16, 18-19, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson et al. (GB 2337538). 
Regarding claims 1,3 & 32, Wilkinson et al. disclose a lamp post (mast 10 of Fig 1, containing a lamp) comprising a support pole (12); and a plurality of pole modules (14, 16, 20) arranged one above the other along a vertical axis of the support pole, and supported by the support pole; said plurality of pole modules comprising: a light pole module (light cone 136); said light pole module comprising a light source (138); and a functional pole module (22); said 
Regarding claim 9, Wilkinson et al. disclose that the support pole (12) and the tubular portion (22) of the functional pole module have an outer diameter which is substantially the same and wherein the bracket of the functional pole module is directed outwardly and slightly upwardly such that an angle between the bracket and a horizontal is between 1 and 10 degrees (see Fig 1). 
 Regarding claims 11-12, Wilkinson et al. disclose that the bracket (128) is a hollow bracket (Fig 12a), and wherein at least one connection line (cabling wire) extends from the functional unit (30) through the bracket and the tubular portion, to an interior space of the support pole, wherein the support pole is hollow, and wherein the support pole is provided with a removable door (50 of Fig 3) providing access to an interior space of said support pole (see description of the figs), wherein the connection line comprises electrical connector at removable connection interface.
Regarding claim 16, Wilkinson et al. disclose that the functional pole module (22) is rotatable around an axis of the support pole, such that said functional pole module is orientable for orienting the directionality of the bracket (see page 9 of description).

Regarding claim 19, Wilkinson et al. disclose that the bracket (126) and the tubular portion (22) are formed as one integral part, wherein the bracket is formed as a tubular bracket section, wherein a connecting tube (130) is fitted in or around said tubular bracket section, and wherein the functional unit (30) is fixed to the connecting tube (see Fig 12a).
 Regarding claim 23, Wilkinson et al. disclose that the bracket comprises a compartment configured for housing electronic components a door or removable cover providing access to the compartment, and a seal between the door or removable cover and a circumferential edge of the compartment (see Figs 12a & 12b).
Claim(s) 1, 3, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis (US 2006/0044789).
Regarding claims 1 &3, Curtis discloses a lamp post (100 of Fig 1) comprising a support pole (12); and a plurality of pole modules (10, 15) arranged one above the other along a vertical axis of the support pole, and supported by the support pole; said plurality of pole modules comprising: a light pole module (15); said light pole module comprising a light source (16); and a functional pole module (adapter 10); said functional pole module comprising a tubular portion (24 of Fig 3) configured for being aligned with the vertical axis of the support pole, a bracket (55 of Fig 8) protruding outwardly of said tubular portion, and a functional unit (camera 
Regarding claim 17, Curtis discloses that the light source (16) comprises a plurality of light emitting diodes, and a driver for driving the plurality of light emitting diodes (Paragraphs 33 & 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (GB 2337538).
Regarding claim 4, Wilkinson et al. disclose that the functional unit (30) comprises a first connection plate and wherein the removable connection interface (130, 132 of Fig 12) comprises a second connection plate, which is fixed to the first connection plate (Fig 12). However, Wilkinson et al. fail to disclose screw threads in functional unit and matching screw thread in removable connection interface.
But it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have connection of two plates by screw since such connection is one of the suitable method of connection known in the art.

But, instead of round connector and round shaped poles, Wilkinson et al. disclose triangular shaped connectors and poles, however, teaches any suitable shape can be adapted. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have round connecter for round shaped plurality of poles, since such shapes are within the skill of art.
Regarding claim 14, Wilkinson et al. disclose that the bracket has a length in a length direction protruding outwardly of the tubular portion, and a width extending in a direction perpendicular to an axial direction of the tubular portion and perpendicular to the length direction, said width being inferior to an external diameter of the tubular portion (see Fig 1), but, Wilkinson et al. is silent about length being between 20 cm and 70 cm.
. MPEP 2144.05 II A  
Claims 21, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis  as applied to claim 1 above, and further in view of Cooperrider et al.(US 2012/0143383).
Regarding claims 21 & 31, Curtis discloses that the functional unit is a surveillance camera, but fail to disclose an intercom interface is provided in or to the support pole, wherein said intercom interface is configured to communicate through IP and/or SIP, wherein said intercom interface comprises an audio and/or video intercommunication module, and wherein the lamp post further comprises a control and communication unit configured for obtaining raw data from the functional unit and for outputting said raw data or processed data derived from said raw data, to a remote management subsystem, and a remote subsystem configured to receive the raw or processed data from the plurality of lamp posts and/or to send audios  videos or alarm data to said plurality of lamp posts.
However, in the same field lamp posts (Figs1-2) Cooperrider et al.  disclose an intercom interface is provided in or to the support pole, wherein said intercom interface is configured to communicate through IP and/or SIP, wherein said intercom interface comprises an audio and/or video intercommunication module, and wherein the lamp post further comprises a control and communication unit configured for obtaining raw data from the functional unit and for outputting said raw data or processed data derived from said raw data, to a remote 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have an intercom interface is provided in or to the support pole, wherein said intercom interface is configured to communicate through IP and/or SIP, wherein said intercom interface comprises an audio and/or video intercommunication module, and wherein the lamp post further comprises a control and communication unit configured for obtaining raw data from the functional unit and for outputting said raw data or processed data derived from said raw data, to a remote management subsystem, and a remote subsystem configured to receive the raw or processed data from the plurality of lamp posts and/or to send audios  videos or alarm data to said plurality of lamp posts, so as to get information of the surroundings of the lamp posts.
Allowable Subject Matter
Claims 26, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875